Citation Nr: 0804872	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  03-19 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The veteran had active service from December 1959 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In November 2005 and July 2006 the case was 
remanded to the RO for further development.   


FINDING OF FACT

The evidence of record does not show that the veteran's 
service-connected disabilities, schizophrenia and right 
radial nerve neuropathy, result in the loss, or permanent 
loss of use, of one or both feet or one or both hands; 
permanent impairment of vision in both eyes; or, ankylosis of 
one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 
3.808 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2006 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally, this letter also advised 
the veteran to submit any evidence in his possession 
pertaining to his claim.  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was given.  Additionally, the case was 
readjudicated by the September 2007 supplemental statement of 
the case after notice was provided.  The veteran is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained  available 
medical evidence.  Additionally, the veteran was provided 
with a VA examination in December 2005.  The veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

In a December 2002 statement the veteran indicated that he 
had a history of cervical and lumbar spondylosis and cervical 
stenosis with resultant myelopathy affecting the upper and 
lower extremities and resulting in partial paralysis.  He 
also indicated that he was not safe for ambulation and 
required a wheelchair for mobility.

A December 2002 community health nurse home visit showed that 
the veteran was able to ambulate in his house with the use of 
a cane.  Both the veteran and his wife indicated they were 
interested in getting him a walker for home use.  The 
veteran's wife indicated that the veteran's knee would give 
way at times so she felt that a walker would be safer.  

In his March 2003 notice of disagreement the veteran 
indicated that his 20 percent service connected inflammation 
of the lower radicular nerves prevented him from walking.

A February 2003 rating sheet shows that the veteran is 
service connected for schizophrenia (rated 80 percent) and 
right radial nerve neuropathy (rated 20 percent).  

On his July 2003 Form 9 the veteran indicated that he had no 
use of his right leg as it dragged and he did not have any 
sensation in it.  He requested that the VA do a compensation 
and pension examination to confirm the loss of use of the 
right leg.  

An April 2005 private medical record from Dr. S indicated 
that diagnoses for the veteran included cervical stenosis, 
lumbar stenosis with myelopathy, COPD, hypertension and 
degenerative joint disease.  Dr. S noted that the veteran was 
able to stand in place while holding on to something but was 
unable to walk.  

A March 2005 VA neurological consultation produced diagnostic 
assessments of seizures, short term memory problems, cervical 
myelopathy with paresthesias in all four extremities and some 
spasticity in both legs and right leg weakness and 
degenerative lumbar spine disease.  The veteran reported 
numbness in all four extremities with some clonus in his 
right leg.  He also had significant gait instability.  Motor 
examination showed that the veteran had good strength in both 
upper extremities and in the left lower extremity.  In the 
right lower extremity there was 4/5 strength in the right hip 
flexion and ankle dorsiflexion.  Knee extension had good 
strength on the right.  Sensory examination showed decreased 
pinprick in the right arm and leg compared to the left side.  
Vibratory sense was intact throughout.  The examiner noted 
that the veteran walked with minimal assistance and had some 
difficulty with right leg weakness.  

In a June 2005 letter, the veteran indicated that he was 
approved for some lifters for his wheelchairs but he did not 
have the proper vehicle (i.e. a van) in which to put them in.  
It was getting harder for him to get around and worse for him 
getting into and out of a car. 

On December 2005 VA peripheral nerves examination the 
diagnosis was status post neuropathy in the right radial 
nerve of undetermined cause as per records.  The veteran 
reported that he was able to use his right hand for writing, 
dressing and eating.  Motor examination showed slightly 
diminished hand grip on the right as compared to the left.  
There was good strength in both arms and full range of motion 
of the fingers and wrists with some stiffness at the end of 
range of motion.  There was no pain on motion and the veteran 
was able to approximate the tip of the fingers to the tip of 
the thumbs bilaterally.  He was also able to raise his arms 
above his head.  Sensory examination showed normal 
monofilament tactile sensation in both arms.  Vibratory sense 
was intact throughout.  Biceps and triceps reflexes were 1 to 
2+ bilaterally.  The examiner noted that there was no atrophy 
or muscle wasting.  The examiner noted that the veteran 
reported diminished use of his right arm, however, it was not 
so disabled as to be equally served by amputation stump with 
suitable prosthetic.  

 
III.  Law and Regulations

To warrant entitlement to automobile and adaptive equipment 
under 38 U.S.C.A. 
§ 3901(a), the evidence must demonstrate a service-connected 
disability resulting in the loss, or permanent loss of use, 
of one or both feet or one or both hands; or, permanent 
impairment of vision in both eyes, resulting in (1) vision of 
20/200 or less in the better eye with corrective glasses, or, 
(2) vision of 20/200 or better, if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than twenty degrees in the better 
eye. 38 C.F.R. § 3.808(a) (2007).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. §§ 3.350(a)(2) and 4.63 (2007) as that condition where 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. 

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of one or both knees 
or one or both hips due to service-connected disability.  38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv) (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

At the outset the Board notes that the veteran's only two 
service-connected disabilities are schizophrenia and right 
radial nerve neuropathy.  The schizophrenia is not shown to 
affect the veteran's orthopedic functioning and the right 
radial nerve neuropathy only affects his upper extremity 
functioning.  Consequently, although the record shows that 
the veteran has severe lower extremity impairment, such 
impairment could not be the basis for a grant of automobile 
adaptive equipment or adaptive equipment only as the 
impairment is not from a service connected disability.  38 
C.F.R. § 3.808.  Instead, the veteran could only be granted 
automobile adaptive equipment if it were shown that his right 
radial nerve neuropathy were shown to result in the loss of 
use of one or both hands.  Id.  There is, however, no 
evidence of record indicating such loss of use.  To the 
contrary, the December 2005 VA examination specifically found 
that although the veteran reported diminished use of his 
right arm, it was not so disabled as to be equally served by 
amputation stump with suitable prosthetic.

The Board definitely sympathizes with the veteran's 
predicament regarding the lack of a vehicle into which 
wheelchair lifts can be installed.  It is bound, however, to 
follow applicable statutory and regulatory provisions.  In 
the instant case, given that the veteran's service connected 
disabilities have only been shown to affect his upper 
extremities and given that they have not been shown to result 
in loss of use of either hand, the preponderance of the 
evidence is against this claim and it must be denied.     







ORDER

Entitlement to automobile and adaptive equipment or adaptive 
equipment only is denied.  



____________________________________________
James L. March  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


